Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-2, 5, 7-10, 13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosley et al (7,505,269) in view of CN (104371665).
Cosley et al disclose a thermal energy storage transfer system positioned within an electronic enclosure.  The main housing also contains an embedded conductive material that is used to transfer heat from the phase change material a heat pipe, which is coupled to a condenser. The thermal energy storage unit is also includes a heat sink. (col. 1, lines 24). The main housing consists of phase change materials  such as paraffin wax, including octadecane (col. 3, lines 10-13 and figures 1 and 2) and fatty acid esters or mixtures thereof (col. 4, lines 39-44).
Cosley et al does not suggest, with sufficient specificity, the specific fatty acid ester, butyl stearate of claims 2 and 10.
CN ‘665 disclose a composite composition phase change material used for latent heat storage with liquid crystal composites comprising 80-99% by weight of a phase change material mixture and 1-20% of a liquid crystal polymer. The phase change material comprises mixtures of 2 or more ingredients such as paraffin wax such as 18-600 carbons including as n-octadecane; and fatty acid esters having 8-30 carbons such as butyl stearate (see abstract; claims 1-2 and page 11).
It would have been obvious to the one skilled in the art to include the specific mixture of fatty acid ester butyl stearate and paraffin wax components of CNB ‘665 to the compositions of Cosley because Cosley invites the inclusion of fatty acid esters as phase change materials and paraffin waxes such as octadecane for heat sink apparatus 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)
Claims 3-4, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosley et al (7,505,269) in view of CN (104371665) and further in view of Toas et al (2005/0281979)
Cosley et al or CN ‘665 do not suggest additional waxes such as pentadecane or tetradecane.
Toas et al disclose an insulation product having a phase change material or latent thermal storage material to store and release heat (0011). Toas et al teach that phase two or more change materials include paraffin waxes such as tetradecane, pentadecane and octadecane, in amounts from 5-25% and additional materials such as fatty acid esters (0022-0023). The table at 0024 discloses phase change materials such as butyl stearate and paraffin waxes as claimed. 
It would have been obvious to the skilled artisan to include mixtures of the specific waxes and the butyl stearate esters as called out above in CN ‘665 to the compositions of Cosley et al because he invites their inclusion of butyl stearate and paraffin waxes and Toas et al further evidences the specific utilization of said waxes and fatty acid esters such as butyl stearate for the purpose of producing phase change materials. In the absence of a showing to the contrary, one skilled in the art would have been motivated to include the phase change materials included butyl stearate and paraffin waxes such as pentadecane, octadecane or tetradecane to further benefit the heat storage capabilities of the heat sink material in Cosley. With respect to the amount of fatty acid ester, one skill in the art would have been able to optimize the amount of fatty acid ester and wax phase change component to suggest the proportions claimed since Toas et al teach phase change material, including waxes may be in the range of 5-25%, and optimization is within the level of skill of the artisan. Moreover, because CN ‘665 teaches high levels of paraffin and fatty acid esters for the purpose of producing a phase change composition and absent a showing to the contrary, the amounts of phase change material would have been optimizable and suitable to the artisan of ordinary skill in view of the teachings of CN ‘665 and Toas et al to suggest levels that would produce optimum transitioning and latent heat according to the purpose needed in Cosley et al.
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. 
 “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Response to Arguments
Applicant's arguments filed 1-27-2021 have been fully considered but they are not persuasive.
Applicant asserts that the teachings of CN ‘665 reflect a polymer of 1-20% reads on the fatty acid ester as claimed.
The examiner contends that the polymer of CN ‘665 is in addition to the phase change material suggested in amounts from 80-99%. The teachings of CN ‘665 make clear that a polymer and a phase change material make up the composite. The examiner is not suggesting the polymer constitutes the fatty acid ester component. Furthermore, the claims have a “comprising” transitional phrase that invites the inclusion of additional ingredients not specified. Moreover, the phase change material of CN ‘665, may encompass a mixture of ingredients such a waxes and fatty acid esters and particularly applicant’s specific butyl stearate. The amount of 80-99%, may reasonably be optimized to include 90-99% wax and 1-10% fatty acid esters given that optimization is within the level of the ordinary artisan and absent a showing to the contrary. CN’665 
[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious. [KSR Int'l Co. v.Teleflex Inc., 550 U.S. at 418 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976).]

	As stated in KSR Int'l Co., v. Teleflex, Inc., 550 U.S. 398, 418 (2007): 
"[A]nalysis [of whether the subject matter of a claimwould have been prima facie obvious] need not seek out preciseteachings directed to the specific subject matter of thechallenged claim, for a court can take account of the inferencesand creative steps that a person of ordinary skill in the artwould employ." 
 
Applicant argues that his limitation of amount of fatty acid esters and wax phase change component are not a result-effective variable. 
The examiner contends and respectfully disagrees and directs applicant’s to their own admission on page 6, of his arguments, where he states that the paraffin and fatty acid esters “lessen the pressure created during the phase change”. This admission states a result recognized. The ability to recognize the same result is not necessary given that the components are the same and therefore their characteristic would have been 
Moreover, it has been held that products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical process, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMINA KAHN can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761